Mr. Justice MacLeary
delivered the opinion of the court.
In this case the appellants were prosecuted in the District Court of Guayama for the crime of adultery, and were convicted and sentenced, on the 29th of May of the present year, to a year and a half imprisonment in jail and to the payment of costs.
Prom this judgment’ of the trial court they took an appeal to this court, the transcript being filed here on the 2d of July. This appeal was clearly taken for delay, thus abusing tlie privileges granted to defendants for their protection against mistakes or injustices in the trial court.
It appears that the male defendant, Rufino Meléndez, was married and had abandoned his wife, and was living in adultery with María Román, his codefendant, in the.jurisdiction of Guayama.
Nothing appears in the record save the barest outline of the trial, the information and judgment, and the motion of appeal. There is neither a statement of facts, bill of exceptions nor assignment of errors, nor did the parties appear in this court either in person or by attorney. Such being the case, there is nothing to show that the judgment rendered was in any way improper or informal, but every presumption in its favor must be indulged in. Accordingly, the judgment of *340the district court convicting the defendants and sentencing them to imprisonment should be affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernandez, Figueras and Wolf concurred.